Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action
Claims  1-15 are  pending.
Applicant elects without traverse  the claims of Group I, claims 1-8 for examination. Applicants request is considered. Therefore  Claims  9-15 are withdrawn from examination. Therefore claims 1-9 are for examination.

Claim Rejections, 35 U.S.C 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1-8 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a system comprising  fermentation vessel  to brew beer or other beverage and a process for brewing beer  or other  fermenting material using a system comprising  fermentation vessel and a  fermenting  monitoring a fermentation process performed by a fermentation system for monitoring fermentation including a fermentation system (a fermentation container, a scale, a temperature regulating device capable of promoting the fermentation, etc.), does not reasonably provide enablement for any system  comprising a refrigerated cabinet having a cabinet controller, said cabinet controller causing said refrigerated cabinet to be refrigerated to a first temperature; a heating element being configured to attach to a fermentation vessel when said fermentation vessel is disposed in said refrigerated cabinet; a heating element controller having a temperature probe configured to measure temperature of said fermentation vessel and being configured to control said temperature of said fermentation vessel: said heating element controller being further configured to hold said temperature of said fermentation vessel higher than said first temperature because said genus of system lack of function.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
 The specification in FIG 1 merely disclose such system  void of any use or function.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and additional working examples, the high level of unpredictability as evidenced by the prior art, and the amount of experimentation required, it would require undue experimentation for a skilled artisan to make and use the entire scope of the claimed invention because the claim lack a functional element.   
Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1,  the system lack"   functional element  to perform fermentation in the fermentation vessel to brew beer or any other  object. In addition, it is unclear how one is able to use such as system for a fermentation control system by merely: disclosing a system lacking function element  is not enough. Something is missing in the claim.  
As currently presented, it is not clear how what is purpose of the system as disclosed. As currently recited it is not clear how the system be used. 



Conclusion
Claims  1-8 are rejected.   No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD Y MEAH/Examiner, Art Unit 1652